Case: 18-11511   Date Filed: 05/08/2019   Page: 1 of 2


                                                    [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 18-11511
                    ________________________

              D.C. Docket No. 1:14-cv-00102-JRH-BKE


RENAISSANCE RECOVERY SOLUTIONS, LLC,
UNITED STATES FIRE INSURANCE COMPANY,
INTERSTATE FIRE AND CASUALTY COMPANY,

                                            Plaintiffs - Appellants,

versus

MONROE GUARANTY INSURANCE COMPANY,
FCCI ISURANCE COMPANY,

                                            Defendants - Appellees.

                    ________________________

             Appeal from the United States District Court
                for the Southern District of Georgia
                   ________________________

                            (May 8, 2019)
                Case: 18-11511      Date Filed: 05/08/2019      Page: 2 of 2


Before WILSON, JILL PRYOR, and TALLMAN, ∗ Circuit Judges.

PER CURIAM:

       Renaissance Recovery Solutions, LLC, United States Fire Insurance

Company, and Interstate Fire and Casualty Company (collectively, Appellants)

brought an action seeking contribution from Monroe Guaranty Insurance Company

and FCCI Insurance Company after paying a $2.5 million damages judgment

entered jointly and severally against their insureds. Applying Georgia law, the

district court found that this was a contribution action and apportioned accordingly.

Appellants appealed, arguing that they were entitled to recover a greater amount

along with penalty interest under Michigan law. After careful review and with the

benefit of oral argument, we affirm the district court’s well-reasoned opinions.




∗The Honorable Richard C. Tallman, United States Circuit Judge for the United States Court of
Appeals for the Ninth Circuit, sitting by designation.
                                              2